UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-24363 Interplay Entertainment Corp. (Exact name of the registrant as specified in its charter) Delaware 33-0102707 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12301 Wilshire Blvd, Los Angeles, California 90025 (Address of principal executive offices) (310) 979-7070 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non- accelerated filerx Smaller reporting company Indicate by check mark whether the registrant is shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Issued and Outstanding at June 8, 2011 Common Stock, $0.001 par value INTERPLAY ENTERTAINMENT CORP. AND SUBSIDIARIES FORM 10-Q March 31, 2011 TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March, 31 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part II. Other Information Item1.
